Citation Nr: 9922026	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-05 307	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Whether the 20 percent rating assigned the service-connected 
left ankle disorder was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1991 to August 
1994.  In an April 1995 rating action, the RO granted service 
connection for post-operative residuals of a left ankle 
injury and assigned a noncompensable rating.  The veteran 
appealed for a higher rating.  In an August 1995 rating 
action, the RO increased the rating for the left ankle 
disability to 10 percent.  The veteran was afforded a hearing 
before an RO hearing officer in June 1996.  Thereafter, in a 
June 1996 rating action, the RO increased the veteran's 
disability rating for the left ankle disability to 20 
percent, effective in August 1994.  In September 1997, 
following appellate review, the Board of Veterans' Appeals 
(Board) remanded the case to the RO for further development.  
The case has now been returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  For the period prior to November 10, 1997, the veteran's 
left ankle disability was manifested by no more than marked 
limitation of motion, and productive of a level of impairment 
compatible with a finding of moderately severe foot injury.  

2.  For the period beginning November 10, 1997, the veteran's 
left ankle disability is of an overall generally marked 
nature, as shown on current VA examination, and the 
impairment, including pain, more nearly approximates a level 
of "severe" foot injury, without an indication of 
ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to November 10, 1997, the criteria 
for a rating higher than 20 percent for a left ankle 
disability were not met.  38 U.S.C.A. §§  1155, 5107; 
38 C.F.R. §§ 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271, 5284 (1998).

2.  For the period beginning November 10, 1997, the criteria 
for an increased rating of 30 percent for a left ankle 
disability are met.  38 U.S.C.A. §§  1155, 5107; 38 C.F.R. §§ 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 
5271, 5284 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

It is asserted on behalf of the veteran that his left ankle 
disability is more disabling than currently evaluated and 
warrants a higher rating.

Service medical records reflect that prior to military 
service the veteran sustained a fracture of the left ankle, 
which required insertion (and later removal) of a screw.  At 
the time of the enlistment examination, the left ankle was 
essentially normal, with a notation of a medial scar.  There 
are no references to left ankle symptoms in service until the 
veteran fell from a ladder in early 1993, sustaining a severe 
twisting injury.  He received extensive treatment, including 
left ankle reconstruction.  Post-operatively he complained of 
pain and instability and was found not to be fit for duty.  
The military rated the left ankle disability as 20 percent 
disabling.

The veteran was afforded a general VA examination in November 
1994.  He provided a history of injury to his left ankle 
during service.  Since service, he stated that he had 
experienced pain, instability, and weakness of the left 
ankle.  There were 2 surgical scars.  On examination, there 
was pain on gentle manipulation of the left ankle.  Range of 
motion of plantar flexion and dorsiflexion of the left ankle 
and gait were normal.  X-rays of the left ankle were normal.  
The examiner's diagnoses were post-operative status left 
ankle surgery and persistent strain of the left ankle.

Based on those findings, the RO in April 1995 rated the left 
ankle disability at a noncompensable level.  The veteran 
filed a notice of disagreement, pointing to the evaluation he 
had received in service.  Thereafter, in August 1995, his 
disability rating was increased to 10 percent, effective in 
August 1994.

At a June 1996 hearing before an RO hearing officer, the 
veteran testified that since discharge from service, his left 
ankle disability has increased in severity.  He stated that 
he experienced pain (when standing) and swelling on a daily 
basis as well as instability of the ankle (about 6 or 7 times 
in the last year and a half).  He reported use of an air cast 
most days, as well as over the counter pain medication.

Thereafter the disability rating was increased to 20 percent, 
effective in August 1994.  

Of record is the report of an examination conducted in June 
1997 by John Harker, D.O.  The veteran's complaints were left 
ankle instability and pain.  He reported at least one episode 
of instability every 2 weeks.  He was required to do a lot of 
walking in his job as a clerk for the postal service, and at 
times his ankle gave way.  The left ankle scar was reported 
to be well-healed.  There was mild synovial swelling and mild 
tenderness over the anterolateral joint line.  There was 5 to 
10 degrees of dorsiflexion on the left, and plantar flexion 
was to 30 degrees.  There was weakness of eversion on the 
left, compared to the right.  Inversion was strong and 
subtalar motion was stable.  There were a trace of anterior 
Drawer sign and talar tilt on the left.  X-ray study was 
interpreted as showing a minimal amount of overall 
degeneration of the ankle mortise on the left, when compared 
to the right.  The impressions were: chronic ankle 
instability; possible loose joint body; and minimal 
degenerative arthritis.  

Pursuant to the Board's remand, the veteran was requested by 
the RO in October 1997 to provide information about sources 
of medical treatment (VA or private) for his left ankle 
disorder, so that the records could be obtained.  The claims 
folder reflects no indication that he responded.  

A subsequent VA orthopedic examination was conducted in 
November 1997 to determine the degree of severity of the 
veteran's left ankle disability, to specifically include the 
examiner's comments regarding the degree of the veteran's 
functional loss in conformance with the holding of the U.S. 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner noted that the 
veteran's claims folder was available and that it was 
reviewed.  The veteran stated that he experienced pain, 
weakness, instability, redness and daily swelling of the left 
ankle.  He claimed instability and fatigability when walking 
more than 2 blocks.  His current employment required him to 
stand for approximately 6 hours per day.  He stated that he 
experienced severe flare-ups every month.  He stated that he 
lost 4 days of work per year due to his flare-ups.  He wore a 
gel ankle brace which he felt made him feel more secure.  He 
has had two episodes of twisting his left ankle in 1994 and 
1997.  There was no episode of dislocation, recurrent 
subluxation, or limping.  

On examination of the left ankle, there was pain after 5 
degrees of dorsiflexion and 10 degrees of plantar flexion.  
Pain was present on any unusual movement.  There was no 
effusion.  There was minimal edema of the lateral malleolar 
area.  There was no redness or heat on the left ankle joint.  
There was moderate guarding of movement as manifested by the 
veteran's grimacing due to pain.  Gait was normal, but the 
veteran could not stand or walk for more than 15 minutes.  
Ankylosis was not present.  He walked poorly on his heels and 
tiptoes and could not walk on the internal or external edges 
of his feet.  Tandem test was normal.  Both legs were equal 
in length.  Plantar flexion was from 0 to 20 degrees (the 
examiner reported that normal was to 45 degrees).  
Dorsiflexion was from 0 to 10 degrees (the examiner reported 
that normal was to 20 degrees).  Inversion was from 0 to 20 
degrees.  Eversion was from 0 to 10 degrees.  There was 
significant weakness on dorsiflexion and on plantar flexion 
when resistance was applied by the examiner.  There was 
significant pain on deep palpation at the anterior edge of 
the lateral malleolus which corresponded to the anterior 
talofibular ligament.  The anterior drawer test was 
moderately positive.  An X-ray revealed a probable avulsion 
fracture or accessory bone of the medial malleolus.  The 
diagnoses were status post Brostrom, left ankle 
reconstruction, and traumatic arthritis of the left ankle.          

The examiner further commented that the veteran's left ankle 
disability was significant while resting and worsened by 
activity.  It was the examiner's opinion that the pain and 
other manifestations that occurred with flare ups or with 
repeated use, did significantly limit the functional ability 
of the left ankle.  He stated that additional limitation of 
movement due to pain on use or during flare ups should be 
considered to be 50 to 60 percent as it was proven when the 
veteran was asked to do repeated dorsiflexion and plantar 
flexion of the left ankle. 

II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if the veteran asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  In this case, the veteran has asserted that his 
left ankle disability is more severe than currently 
evaluated, and he has thus stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the rating of 
the disability is based on consideration of limitation of 
motion, an examiner's report should assess the degree of 
functional loss, if any, due to pain, weakened movement, 
excess fatigability or incoordination.  See DeLuca.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Under C.F.R. § 4.71, Plate II, normal range of ankle motion 
is identified as dorsiflexion of 0 to 20 degrees and plantar 
flexion of 0 to 45 degrees.

Ankylosis of the ankle, ratable under Diagnostic Code 5270, 
warrants 10 percent with plantar flexion of less than 30 
degrees.  A 30 percent rating is assignable when plantar 
flexion is between 30 and 40 degrees, or in dorsiflexion 
between 0 and10 degrees.  A 40 percent rating is assignable 
when in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.

Under Diagnostic Code 5271, where there is limitation of 
ankle motion, a 10 percent rating is assignable when moderate 
or a 20 percent rating is assignable when marked.

For other foot injuries, a 10 percent rating is assignable if 
moderate, or a 20 percent rating if moderately severe, or a 
30 percent rating if severe under Diagnostic Code 5284.  A 40 
percent rating is warranted when there is actual loss of use 
of the foot.

The Board notes the Court issued a decision recognizing a 
distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, as in this case, and a claim for an increased 
rating of a service-connected condition.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.  Since the 
veteran's notice of disagreement expressed dissatisfaction 
with the initial rating decision granting service connection 
for the left ankle disability, the veteran's claim must be 
considered pursuant to the provisions of Fenderson.  The 
issue on appeal has been recharacterized accordingly.

Applying the concept of "staged ratings" to this case, the 
Board notes that the evidence compiled during the initial 
portion of the appeal period, that is from the time of 
discharge from service in August 1994 until the VA 
examination in November 1997, does not reflect that the 
symptoms shown at that time warranted a rating higher than 20 
percent.  (While there are two different dates on the 
examination report, the Board believes it is more likely that 
the VA examination was actually conducted on November 10, 
1997, the date that X-ray study was completed.)  It was the 
veteran's contention at that time that he was entitled to 20 
percent, which was the rating assigned to him by the 
military.  VA examination in 1994 recorded only subjective 
complaints of pain, instability and weakness.  However, gait, 
range of motion (in dorsiflexion and plantar flexion), and X-
ray study were all normal.  Thus under the provisions of Code 
5271, the veteran had no limitation of ankle motion and 
clearly did not warrant a compensable rating solely on this 
basis.  Nor can it be said that his disability (consisting of 
subjective symptoms only at that time) was productive of more 
than a moderate degree of foot impairment, so as to warrant 
assignment of a rating higher than 10 percent, under Code 
5284, which relates to "other" foot injuries.  

The veteran's testimony at his 1996 hearing shed some more 
light on his symptoms, and, resolving any doubt in his favor, 
he was assigned the 20 percent rating by analogy to marked 
limitation of motion, under Code 5271.  The Hearing Officer 
made reference to evidence showing the development of 
arthritic changes in the ankle joint, which had not been 
present earlier, representing an increase in disability.  The 
increased evaluation of 20 percent was made effective from 
August 1994, an action benefiting the veteran which will not 
be disturbed herein.  The June 1997 report of the private 
physician, Dr. Harker, who echoed the finding of degenerative 
changes, does not provide a basis for a rating higher than 20 
percent at that time.  Dr. Harker noted instability once a 
month, mild swelling and tenderness, and minimal degenerative 
arthritis.  Moderate limitation of ankle motion was reported.  

In contrast, the most recent examination conducted by VA in 
November 1997 showed a clear increase in disability above the 
level recorded earlier.  That examination, which included a 
review of DeLuca criteria, revealed a significant left ankle 
disability during rest which was worsened by activity.  
Flare-ups and repeated use significantly limited the 
functional ability of the left ankle.  Pain was present on 
any unusual movement of the ankle, and there was significant 
weakness on dorsiflexion and on plantar flexion.  These 
findings, considered together, represent a findings analogous 
to "severe foot injury," which warrants a rating of 30 
percent under Diagnostic Code 5284.  However, the Board notes 
that a higher 40 percent rating is not warranted under 
Diagnostic Code 5284 as such an evaluation requires actual 
loss of the use of the foot.  The veteran's symptoms, while 
significant, in no way approach that level of disability.  
Also, clinical findings did not reveal the presence of 
ankylosis and as such the criteria under Diagnostic Code 5270 
are not applicable.  Overall, current clinical findings and 
symptomatic complaints more closely approximate the criteria 
for a 30 percent evaluation for the veteran's left ankle 
disability, effective from November 10, 1997, the date of VA 
examination.  38 C.F.R. § 4.7.   



ORDER

For the period prior to November 10, 1997, a rating higher 
than the assigned 20 percent rating is not warranted.  To 
this extent, the appeal is denied.

Entitlement to an increased rating of 30 percent for post-
operative residuals of a left ankle injury is granted, for 
the period beginning November 10, 1997, subject to the 
regulatory criteria governing the payment of monetary awards.  
To this extent, the appeal is granted.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals



 

